Citation Nr: 0607303	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  04-28 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 10 percent for multiple 
lipomas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 RO decision which, in pertinent part, 
granted service connection for multiple lipomas and assigned 
a 10 percent rating for the condition.  The veteran appeals 
for a higher rating.  In July 2005, he testified at a Travel 
Board hearing.  It is important for the veteran to understand 
that no other issue is before the Board at this time.  If the 
veteran wishes to reopen a previously denied claim, he must 
first file such a claim with the RO. 


FINDING OF FACT

The veteran's multiple lipomas do not produce constant 
itching or exudation, extensive lesions, or marked 
disfigurement, and do not cover at least 20 percent of the 
body or require systemic therapy.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for multiple 
lipomas are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to and 
from August 30, 2002) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluation following the award of service 
connection for multiple lipomas.  In such a case it is not 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's multiple lipomas are currently rated as 10 
percent disabling under Diagnostic Code 7806 of the Rating 
Schedule.  During the rating period at issue, the criteria 
for evaluating conditions rated under Diagnostic Code 7806 
were revised.  Either the old or new rating criteria may 
apply, whichever are more favorable to the veteran, although 
the new rating criteria are only applicable since their 
effective date.  See VAOPGCPREC 7-2003.

Diagnostic Code 7806, prior to August 30, 2002, provides that 
with exfoliation, exudation, or itching involving an exposed 
surface or extensive area, a 10 percent evaluation will be 
assigned.  If there is constant exudation or itching, 
extensive lesions, or marked disfigurement, a 30 percent 
rating is warranted.  From August 30, 2002, Diagnostic Code 
7806 provides that where at least 5 percent but less than 20 
percent of the entire body, or at least 5 percent but less 
than 20 percent of exposed areas are affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period, a 10 percent evaluation will be assigned.  If 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 months, a 30 percent 
evaluation will be assigned.

The Board has reviewed all of the evidence of record 
potentially relevant to this claim, which consists of VA 
treatment records dated in 2001; private medical records 
dated in 2001; the reports of VA examinations dated in 
September 2002 and May 2004; and the contentions of the 
veteran and his representative regarding his claim.
Based on review of the above evidence, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's multiple lipomas.  
Over the time period relevant to the appeal, neither the 
examinations of record nor the other competent medical 
evidence of record establishes that the veteran's multiple 
lipomas are characterized by constant exudation or itching, 
extensive lesions, or marked disfigurement, as required for a 
rating higher than 10 percent under the old criteria.  

At his hearing, the veteran testified that his lipomas did 
not produce secretions and did not itch.  Other evidence of 
record establishes that the lipomas are located on the 
veteran's chest, back, abdomen, and upper extremities, and 
are not present over the exposed body parts.  Such findings 
provide evidence against the veteran's claim for an increased 
rating.

With regard to the new criteria, the evidence since August 
30, 2002 does not show that the veteran's lipomas affect 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 months, as required for a 
rating higher than 10 percent under the new criteria.  The 
May 2004 VA examination indicates that the total percentage 
of the body affected by lipomas is estimated as less than 10 
percent, and is probably closer to 5 percent.  There is also 
no indication that the veteran has required systemic therapy 
for treatment of his lipomas.  Thus, the evidence of record 
does not support the veteran's claim for a rating higher than 
10 percent under the new criteria.

As such conditions as those cited above are not shown to be 
present by the competent medical evidence of record and are 
required for a rating higher than 10 percent, a rating higher 
than 10 percent for muliple lipomas is not warranted under 
either the old or the new rating criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claims to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

In view of the foregoing, the Board finds that the currently 
assigned 10 percent rating adequately reflects the clinically 
established impairment experienced by the veteran since the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim for a rating higher than 
10 percent for multiple lipomas, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in August 
2001.  As this letter fully provided notice of elements (1), 
(2), and (3), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decision on appeal and the statement of the 
case (SOC), the veteran was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the July 2004 SOC.

Finally, with respect to element (4), the Board notes that 
the RO's letter and the SOC generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supported his claim to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield, 
supra (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The claims folder contains all available service medical 
records, as well as VA medical records, private medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Pelegrini II, supra; Quartuccio, supra.


ORDER

A rating higher than 10 percent for multiple lipomas is 
denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


